Case 3:18-cv-00527-LRH-WGC Document 1-3 Filed 11/01/18 Page 1 of 14



                                  

                                  

                                  

                                  

                                  

                                  

                                  




              EXHIBIT C
                                  

                                  

                Buy Sell Agreement, as amended
Case 3:18-cv-00527-LRH-WGC Document 1-3 Filed 11/01/18 Page 2 of 14
Case 3:18-cv-00527-LRH-WGC Document 1-3 Filed 11/01/18 Page 3 of 14
Case 3:18-cv-00527-LRH-WGC Document 1-3 Filed 11/01/18 Page 4 of 14
Case 3:18-cv-00527-LRH-WGC Document 1-3 Filed 11/01/18 Page 5 of 14
Case 3:18-cv-00527-LRH-WGC Document 1-3 Filed 11/01/18 Page 6 of 14
Case 3:18-cv-00527-LRH-WGC Document 1-3 Filed 11/01/18 Page 7 of 14
Case 3:18-cv-00527-LRH-WGC Document 1-3 Filed 11/01/18 Page 8 of 14
Case 3:18-cv-00527-LRH-WGC Document 1-3 Filed 11/01/18 Page 9 of 14
Case 3:18-cv-00527-LRH-WGC Document 1-3 Filed 11/01/18 Page 10 of 14
Case 3:18-cv-00527-LRH-WGC Document 1-3 Filed 11/01/18 Page 11 of 14
Case 3:18-cv-00527-LRH-WGC Document 1-3 Filed 11/01/18 Page 12 of 14
Case 3:18-cv-00527-LRH-WGC Document 1-3 Filed 11/01/18 Page 13 of 14
Case 3:18-cv-00527-LRH-WGC Document 1-3 Filed 11/01/18 Page 14 of 14
